UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 11, 2007 (August 30, 2007) Mediware Information Systems, Inc. (Exact name of registrant as specified in its charter) New York 1-10768 1-2209324 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11711 West 79th Street, Lenexa, KS 66214 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (913) 307-1000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A of Mediware Information Systems, Inc. (“Mediware”) is being filed September11, 2007, to amend the Form 8-K of Mediware previously filed on Form 8-K on September 4, 2007 (the “Original Current Report”). Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) As previously reported in the Original Current Report, the Board of Directors of Mediware elected Richard Greco, Jr. as a director of Mediware on August 30, 2007.The committees of the Board of Directors on which Mr. Greco would serve were unknown as of the date of filing of the Original Current Report.The Board of Directors has now appointed Mr. Greco to serve on the Compensation Committee and Executive Committee of the Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIWARE INFORMATION SYSTEMS, INC Date:September 11, 2007 By: /s/ ThomasMann ThomasK.Mann Chief Executive Officer
